J-S06045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    KEVIN GREEN                                :
                                               :
                       Appellant               :       No. 905 EDA 2021

        Appeal from the Judgment of Sentence Entered April 12, 2021
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0004823-2019


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                    FILED JUNE 8, 2022

       Appellant, Kevin Green, appeals from the judgment of sentence entered

in the Philadelphia County Court of Common Pleas, following his bench trial

convictions for possession of a firearm, possession of an instrument of crime

(“PIC”), terroristic threats, simple assault, and recklessly endangering another

person (“REAP”).1 We affirm.

       The trial court set forth the factual and procedural history of this case

as follows:

          [Gladys] Hernandez testified that on June 12, 2019, she was
          visiting her aunt’s house at 3013 North Darien Street in
          Philadelphia, Pennsylvania. At approximately 6:00 p.m.,
          Ms. Hernandez was sitting on a bench outside of her aunt’s
          home with her two-year-old niece when she noticed
          Appellant hop out of a car and walk towards her. Appellant
____________________________________________


1 18 Pa.C.S.A. §§ 6105(a)(1), 907(a), 2706(a)(1), 2701(a), and 2705,
respectively.
J-S06045-22


       then said, “Bitch, where’s my money,” cocked his gun back
       and smacked Ms. Hernandez with his gun on the left side of
       her face as he told her that he was going to “blow [her] head
       off.” After striking Ms. Hernandez with his gun, Appellant
       threw the gun into a parked car and ran off. (N.T. Trial,
       9/29/20, at 8, 10-11).

       After the incident, Ms. Hernandez went to the police station
       to file a report. Detective [Luz] Varela took pictures of Ms.
       Hernandez’s injuries to her lip and the left side of her face.
       The pictures show redness on the left side of her face as well
       as the bruising and swelling of her lip. On June 13, 2019,
       Ms. Hernandez went to the hospital to get treatment for her
       injuries. Ms. Hernandez was released from the hospital on
       the night of June 13, 2019, and was given medicine for her
       pain. (Id. at 18).

       [Maritza] Gonzalez, who is Ms. Hernandez’s aunt, owns the
       home in front of where the incident took place. Ms.
       Gonzalez testified that around 6:00 p.m., she heard Ms.
       Hernandez screaming from the front of her house. Ms.
       Gonzalez went outside and found Ms. Hernandez crying and
       holding the side of her face with blood coming out of her
       mouth. Ms. Gonzalez then saw Appellant standing out front
       of her house with a gun in his hand while threatening Ms.
       Hernandez. When Ms. Gonzalez asked what happened,
       Appellant told her that Ms. Hernandez “stole his money,”
       and that “he wants his money back or it’s her life.”
       Appellant then ran off and Ms. Gonzalez took Ms. Hernandez
       inside to treat her injuries. (Id. at 48-52).

       Officer [Barbara] McNally testified that around 6:00 p.m. on
       June 12, 2019, Ms. Hernandez came into the 25th district to
       file a police report.    Officer McNally stated that Ms.
       Hernandez appeared to be distraught and had bruising on
       her face and lip. Ms. Hernandez explained to Officer McNally
       that Appellant hit her on the left side of her face with his
       gun and threatened to kill her. After interviewing Ms.
       Hernandez about the incident, Officer McNally filed a 75-48D
       police report. (Id. at 61-63).

       Detective Varela testified that around 6:00 p.m., he
       conducted an interview with Ms. Hernandez to investigate
       the incident. Detective Varela took photographs of Ms.

                                   -2-
J-S06045-22


          Hernandez’s injuries and advised her to get a Protection
          from Abuse (PFA) order against Appellant. Several days
          later, Appellant was arrested after he was served with the
          PFA order. Detective Varela then obtained a search warrant
          for Appellant’s home, pursuant to which he searched the
          premises and seized a magazine loaded with ammunition, a
          holster, and several rounds of ammunition. (Id. at 66-
          69)[.]

          The Commonwealth lastly presented the testimony of
          Detective Paul Dixon, who testified that he helped Detective
          Varela execute the search warrant for Appellant’s home.
          Detective Dixon testified that he and Detective Varela
          recovered a magazine loaded with ammunition laying in
          between neatly stacked jeans in Appellant’s closet, a
          holster, and several rounds of ammunition. Detective Dixon
          then placed these items on a property receipt. (Id. at 74-
          76).

          At Appellant’s waiver trial on September 29, 2020, the
          Commonwealth        incorporated    the    above-referenced
          testimony and rested its case, upon which Appellant moved
          for a judgment of acquittal. The [c]ourt granted Appellant’s
          motion for a judgment of acquittal as to aggravated assault,
          firearms not to be carried without a license, and carrying
          firearms in public. Subsequently, this [c]ourt heard closing
          arguments and found Appellant guilty of the remaining
          charges.

(Trial Court Opinion, 9/14/21, at 2-4) (record citation formatting altered). On

April 12, 2021, the court sentenced Appellant to an aggregate term of five to

ten years of incarceration. Appellant filed a timely notice of appeal on April

27, 2021. On August 10, 2021, the court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).2

____________________________________________


2 The court initially issued a Rule 1925(b) order on April 29, 2021. Trial
counsel subsequently filed a petition to withdraw because he had not been
(Footnote Continued Next Page)


                                           -3-
J-S06045-22


Pa.R.A.P. 1925(b).       On September 1, 2021, Appellant filed a timely Rule

1925(b) statement.

       Appellant raises one issue on appeal:

          Was the evidence insufficient to sustain the REAP conviction
          because the Commonwealth failed to prove beyond a
          re[a]sonable doubt that Appellant consciously disregarded a
          known risk of death or great bodily harm to another
          person[?]

(Appellant’s Brief at 3).

       Appellant argues the Commonwealth failed to establish that he

consciously disregarded a known risk of death or great bodily injury. Appellant

asserts that although he had the means to do so, he consciously went out of

his way not to kill or severely injure the victim.     Appellant concludes the

Commonwealth presented insufficient evidence to sustain his REAP conviction,

and this Court must vacate his judgment of sentence. We disagree.

       Our standard of review for a challenge to the sufficiency of evidence is

as follows:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder. In addition,
          we note that the facts and circumstances established by the
          Commonwealth need not preclude every possibility of
____________________________________________


retained on appeal. After the court appointed appellate counsel, the court
issued the August 10, 2021 order directing Appellant to file a Rule 1925(b)
statement.

                                           -4-
J-S06045-22


         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [trier] of fact while passing upon the credibility of witnesses
         and the weight of the evidence produced, is free to believe
         all, part or none of the evidence.

Commonwealth v. Holt, 270 A.3d 1230, 1233 (Pa.Super. 2022) (quoting

Commonwealth v. Jackson, 215 A.3d 972, 980 (Pa.Super. 2019)).

      The Crimes Code defines REAP in relevant part as follows:

         § 2705. Recklessly endangering another person

         A person commits a misdemeanor of the second degree if
         he recklessly engages in conduct which places or may place
         another person in danger of death or serious bodily injury.

18 Pa.C.S.A § 2705. “Thus, the crime requires (1) a mens rea of recklessness,

(2) an actus reus [of] some ‘conduct,’ (3) causation ‘which places,’ and (4)

the achievement of a particular result ‘danger,’ to another person, of death or

serious bodily injury.”   Commonwealth v. Reynolds, 835 A.2d 720, 727

(Pa.Super. 2003) (quoting Commonwealth v. Trowbridge, 395 A.2d 1337,

1340 (Pa.Super. 1978)).

      The mens rea required for REAP is “a conscious disregard of a known

risk of death or great bodily harm to another person.” Commonwealth v.

Klein, 795 A.2d 424, 427-28 (Pa.Super. 2002) (citation omitted). “Serious

bodily injury” is “bodily injury which creates a substantial risk of death or

                                      -5-
J-S06045-22


which causes serious, permanent disfigurement, or protracted loss or

impairment of the function of any bodily member or organ.” 18 Pa.C.S.A. §

2301. Significantly, REAP “is a crime of assault which requires the creation of

danger” so “there must be an actual present ability to inflict harm.”

Reynolds, supra at 727-28. Mere apparent ability is not enough because

danger, and not the apprehension of danger, must be created. Id. at 728

(quoting Trowbridge, supra).         What constitutes sufficient evidence for a

REAP conviction depends on the facts and circumstances of the individual

case. Commonwealth v. Hartzell, 988 A.2d 141 (Pa.Super. 2009).

      Instantly, the court analyzed Appellant’s sufficiency claim for REAP as

follows:

           Here, the testimony of both Ms. Hernandez and Ms.
           Gonzalez established that Appellant placed Ms. Hernandez
           in danger of death or serious bodily injury. Appellant
           created such danger when he struck Ms. Hernandez across
           the face with his cocked gun while simultaneously
           threatening to kill her. Appellant presented an actual ability
           to inflict harm that was real and not merely apparent as he
           repeatedly uttered threats such as “she stole my money”
           and “she is going to pay for it.” Ms. Hernandez had no
           reason to believe that Appellant was incapable of carrying
           out his death threat of “blowing her head off.”

           Furthermore, upon striking Ms. Hernandez with a metal gun
           to a vital part of her body, Appellant consciously disregarded
           the known risk of inflicting serious bodily injury. Appellant
           was clearly in a position where he could have shot Ms.
           Hernandez. Moreover, the utility of Appellant’s conduct to
           “get his money back” was greatly outweighed by the risk of
           inflicting serious bodily injury upon Ms. Hernandez.

(Trial Court Opinion at 5-6) (record citations omitted).


                                       -6-
J-S06045-22


      The record supports the trial court’s analysis that Appellant consciously

disregarded a known risk of death or serious bodily harm to another person

by striking Ms. Hernandez in the face with a cocked gun. See Klein, supra.

Although Appellant insists that he did not actually kill or cause Ms. Hernandez

serious bodily injury, Appellant’s creation of that danger satisfies the statutory

requirements. See 18 Pa.C.S.A § 2705; Reynolds, supra. Viewed in the

light most favorable to the Commonwealth as verdict-winner, the evidence

was sufficient to support Appellant’s conviction for REAP. See Holt, supra.

Accordingly, we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/08/2022




                                      -7-